         Case 3:19-cv-00231-KGB Document 37 Filed 05/15/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

BRADLEY WASHAM                                                                 PLAINTIFF

v.                                Case No. 3:19-cv-00231 KGB

BNSF RAILWAY COMPANY                                                         DEFENDANT

                                            ORDER

       The Court will conduct a telephone hearing on Friday, May 15, 2020, at 1:30 p.m. to

discuss scheduling matters in this case.

       It is so ordered this 15th day of May, 2020.

                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
